         Case 1:18-cr-00212-AJN Document 166 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  11/20/2020


 United States of America,


                –v–                                                            18-cr-212 (AJN)

                                                                                   ORDER
 Tyrone Woolaston,

                       Defendant.



ALISON J. NATHAN, District Judge:

       Sentencing in this matter is currently scheduled for December 2, 2020, at 1:00 p.m. The

Court will not be able to conduct an in-person sentencing until sometime in 2021. By November

25, 2020, the parties should inform the Court by joint letter whether they consent to proceed with

the sentencing hearing by videoconference or would prefer to adjourn it.

       SO ORDERED.

Dated: November 20, 2020                          __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
